Name: Commission Regulation (EEC) No 2668/80 of 17 October 1980 laying down detailed rules for applying the levies on sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: EU finance;  animal product
 Date Published: nan

 20 . 10. 80 Official Journal of the European Communities No L 276/39 COMMISSION REGULATION (EEC) No 2668/80 of 17 October 1980 laying down detailed rules for applying the levies on sheepmeat and goatmeat 1837/80 shall be calculated on the basis of the free-at ­ Community-frontier offer prices for products specified in section (a) of Annex I to the said Regulation and for live animals falling within subheading 01.04 B of the Common Customs Tariff. 2 . The coefficient referred to in Article 12 (3) of Regulation (EEC) No 1837/80 shall be as shown in Annex I. Article 2 1 . The free-at-Community-frontier offer price referred to in Article 13 (2) of Regulation (EEC) No 1837/80 shall be calculated on the basis of the free-at ­ Community-frontier offer prices for the products specified in section (c) of Annex I to the said Regula ­ tion . 2 . The coefficient referred to in Article 13 ( 1 ) (a) of Regulation (EEC) No 1837/80 shall be 0-75 . 3 . The coefficients referred to in Article 13 (3) of Regulation (EEC) No 1837/80 shall be as shown in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( l ), and in particular Articles 12 (5), 13 (5) and 24 thereof, Whereas under Articles 12 and 13 of Regulation (EEC) No 1837/80 levies are to be determined for imports of sheepmeat and goatmeat products ; whereas those levies are calculated on the basis of the free-at-Community-frontier offer price established by reference to the most representative purchasing possi ­ bilities as regards quality and quantity ; whereas this price determines the amount of the levy ; whereas the method of calculating it should therefore be deter ­ mined ; Whereas, when the free-at-Community-frontier offer price is calculated, in principle all free-at-Community ­ frontier offers from non-member countries are taken into consideration ; whereas, where it appears from information available to the Commission that certain offers do not correspond to actual purchasing possibili ­ ties or that they are not representative of the actual trend of prices or that they do not relate to representa ­ tive quantities, such offers should be disregarded ; Whereas the levies should be fixed for each week in order to take account of the seasonal fluctuation of the basic price ; k Whereas provision must be made for the regular communication by Member States of the data relating to the implementation of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, Article 3 1 . The free-at-frontier offer prices determined in accordance with Articles 12 and 13 of Regulation (EEC) No 1837/80 shall be based inter alia on : (a) the prices shown in the customs documents which accompany products imported from non-member countries ; (b) other information concerning the export prices applied by the non-member countries . 2 . The following shall be disregarded : (a) offer prices which do not correspond to actual purchasing possibilities ; (b) offer prices relating to unrepresentative quantities ; (c) prices which the Commission considers , in view of general price movements or other information available to it, not to be representative of actual price trends in the country of origin . HAS ADOPTED THIS REGULATION : Article 1 1 . The free-at-Community-frontier offer price referred to in Article 12 (2) of Regulation (EEC) No (M OJ No L 183, 16 . 7 . 1980 , p. 1 . No L 276/40 Official Journal of the European Communities 20 . 10 . 80 Article 4 The period referred to in Articles 12 (2) and 13 (2) of Regulation (EEC) No 1837/80 shall extend from the 21st day of the preceding month to the 20th day of the month in which the levies are determined . Article 5 The levies referred to in Article 11 of Regulation (EEC) No 1837/80 shall be fixed before the 27th day of each month for each of the weeks of the following month . They shall apply from 00.00 hours on Monday until 24.00 hours on Sunday. Article 6 Member States shall , on the first, 11th and 21st days of each month , notify the Commission by telex, for each non-member country of origin , the prices referred to in Article 3 which have come to their knowledge during the 10 days preceding the day of such notification, specifying in particular the category of animal or the cut of meat, the quantity imported and, if possible, the quality. The Commission may make use of any other information available to it . Article 7 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1980 . For the Commission Finn GUNDELACH Vice-President 20 . 10 . 80 Official Journal of the European Communities No L 276/41 ANNEX I Coefficients for calculating the levies referred to in Article 12 (3) of Regulation (EEC) No 1837/80 CCT heading No Description Coefficient for calculation of levy 01.04 B Live sheep and goats other than pure bred breeding animals 047 02.01 A IV a) Meat of sheep or goats , fresh or chilled : 1 . Carcases or half-carcases 1-00 2. Short forequarters 0-70 3 . Chines and/or best ends 1.10 4. Legs 1-30 5 . Other : (aa) Unboned (bone-in) 1-30 (bb) Boned or boneless 1-82 02,06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 1-30 2 . Boned or boneless 1-82 ANNEX II Coefficients for calculating the levies referred to in Article 13 (3) of Regulation (EEC) No 1837/80 CCT heading No Description Coefficient for calculation of levy 02.01 A IV b) Meat of sheep or goats , frozen : I 1 . Carcases or half-carcases 1-00 2 . Short forequarters 0-70 3 . Chines and/or best ends 1.10 4. Legs 1 -30 5 . Other : (aa) Unboned (bone-in) 1-30 I (bb) Boned or boneless 1-82